El Juez Asociado Se. Aldeey,
emitió la opinión del tribunal.
En la presente solicitud de mandamus se alega por el peti-cionario Juan Suris Cardona que en apelación que tiene pen-diente para ante el Tribunal Supremo de los Estados Uni-dos cpntra sentencia dictada por nosotros, preparó la trans-cripción del récord que ha de remitirse a aquel tribunal y la entregó al secretario del Tribunal Supremo de Puerto Eico para que certificara su exactitud y la .remitiera al tribunal de apelación, pero que dicho funcionario se ha negado a cer-tificar dicho, documento sino le satisfacen $36.50 en sellos de rentas internas para adherirlos a la transcripción, y enten-diendo el peticionario que no tiene derecho para esa exigen-cia y quizás a lo sumo para cobrar 50 centavos, solicita que libremos un auto perentorio de mandamus para que el secre-tario certifique la transcripción sin cobrar derechos o sólo 50 centavos.
El fundamento de la petición es que la Ley de 12 de marzo de 1908 titulada “Ley fijando determinados derechos” no es aplicable a este caso.
Esa ley que se halla en la página 71 de las de 1908 dis-pone que “en todos los casos en que la ley no fijare otros dere-clos se recaudarán los siguientes;” y a continuación ordena que por cada copia de un documento o record oficial expedido por cualquier departamento, negociado o ramo del Gobierno' Insular, o por cualquier tribunal se pagarán 15 centavos por-cada cien palabras y 50 centavos por el certificado del funcio-nario que lo expida.
La cuestión én este caso no es que la cantidad reclamada sea excesiva sino indebida excepto tal vez por 50 centavos,, *562y como no hay otra ley que regule el cobro de derechos por •el secretario de este tribunal, la cuestión a resolver es si es o nó aplicable a certificaciones libradas por nuestro secretario.
Aun cuando es cierto que no hay ley que permita que los funcionarios de este tribunal cobren derechos por sus ser-vicios en la tramitación de los asuntos que resolvemos, sin embargo la citada ley es general para los departamentos del Gobierno Insular y para cualquier tribunal al exigir que se cobren determinados derechos por las copias certificadas que libren de documentos o récords oficiales y por tanto el secre-tario de este tribunal tiene el deber de exigir los derechos especificados en esa ley por las copias certificadas que libre.
El hecho de que la transcripción no haya sido preparada por el secretario o sus empleados sino por los del abogado del peticionario no exime del pago de los derechos, ya que la ley no hace diferencia respecto á la persona que prepare la certificación, según resolvimos en abril 13 de 1914 en el caso de Vidal v. Marrero, Secretario Corte de Distrito.
Debe negarse la expedición del auto de mandamus.
Desestimada la solicitud y denegada la expe-dición del auto de mandamus.
Jueces concurrentes: Sres. Asociados Wolf, del Toro y Hutchison.
El Juez Presidente Sr. Hernández, no tomó parte en la .resolución de este caso.